Citation Nr: 1316055	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  06-35 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for pulmonary disability, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1959 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in September 2012 for further development.  The Board denied service connection for bilateral hearing loss disability at that time.  In March 2013, the RO service-connected pleural disorder, to include pleural thickening, pleural plaques, and pleural fibrosis, a matter which had been on appeal at the time of the September 2012 Board decision.  Accordingly, that matter is no longer on appeal.

The matter of service connection for pulmonary disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's sleep apnea was not manifest in service and is not otherwise causally related to service.  

2.  The Veteran's sleep apnea was not caused by, or aggravated by, his service-connected posttraumatic stress disorder (PTSD) or by a pulmonary disorder, including the Veteran's service-connected pleural disorder, to include pleural thickening, pleural plaques, and pleural fibrosis.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in May 2004.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, the Board notes that the RO sent the Veteran a November 2008 correspondence that fully complied with Dingess.  That correspondence also provided the Veteran with secondary service connection VCAA notice.  This was followed by subsequent adjudication, curing any notice timing errors.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for sleep apnea in December 2010 and October 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The examiners reviewed the Veteran's claims folder, examined him, and provided rationales for the opinions.  Cumulatively, the examinations were adequate.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's September 2012 remand by examining the Veteran as indicated and readjudicating the claim.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The Veteran's appeals the RO's July 2006 decision denying service connection for sleep apnea.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran has sleep apnea, as reflected by the December 2010 VA examination report.  However, the evidence including the service medical records does not show that it was manifest in service and no evidence relates it to service.  It appears to have first manifested many years after service.  Moreover, the preponderance of the evidence indicates that it was not caused or aggravated by the Veteran's service-connected pleural disease or PTSD.  The evidence is reviewed and discussed in detail below.

The first indication of sleep problems was on private evaluation in June 1999, when the Veteran was felt to have insomnia due to anxiety and depression.  Sleep apnea was to be ruled out in July 2000.  In December 2003, after polysomnography, the impression was obstructive sleep apnea.  

In November 2006, the Veteran claimed that his sleep apnea was possibly due to asbestos exposure or PTSD.  

In December 2010, a VA examiner reviewed the Veteran's claims folder and an online reference material on sleep apnea, considered his history, and concluded that the Veteran's sleep apnea less likely as not had its onset in or was related to active service or to any in-service disease or injury or asbestos exposure.  The reasons given were that sleep apnea was first diagnosed in 2006, active duty was from 1959 to 1963, and there was no evidence of sleep apnea or related symptoms during active duty.  The lapse of more than 40 years between active duty and the beginning of symptoms suggested that it was less likely that the Veteran's sleep apnea was service related.  The examiner noted that there is no medical evidence that links asbestos exposure as the etiology of sleep apnea.  In June 2012, the examiner addended that opinion to indicate that medical evidence which had been submitted in the interim did not change the medical opinion provided earlier.  

In September 2012, the Board remanded the case to the RO to have an examiner address secondary service connection.  

On VA examination in October 2012, the Veteran's claims folder was reviewed and he was examined and found to have obstructive sleep apnea.  The examiner's opinion was that it was less likely than not caused by the Veteran's service-connected PTSD or by a pulmonary disorder.  The reasons given were that the Veteran stated that before CPAP, he used to awaken 3-4 times per night, but that with CPAP, he sleeps through the night without awakening.  Sleep apnea is due to a mechanical obstruction as the airways relax and collapse.  It is most often treated with CPAP, which just holds a little bit of airway pressure to keep the airway open.  

The examiner also concluded that sleep apnea was less likely than not aggravated by the Veteran's service-connected PTSD or by a pulmonary disorder.  The same reasons were given as were given for why the Veteran's sleep apnea was not caused by his service-connected PTSD or by a pulmonary disorder.  

Based on the evidence, the Board concludes that service connection is not warranted for sleep apnea under any theory.  It was not manifest in service, no evidence relates it to service, and the examiner in 2010 indicated that it less likely as not had its onset in service or was related to service or to any in-service disease, injury, or asbestos exposure, and gave adequate reasons for that opinion.  The examiner in 2012 likewise indicated that it was unlikely caused or aggravated by the Veteran's service-connected PTSD or by a pulmonary disorder, and gave adequate reasons for that opinion.  

The Veteran asserted in October 2006 that his sleep apnea was possibly due to asbestos exposure or PTSD.  However, his opinion had no degree of certainty and so it cannot be probative.  See Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992) and ZN v. Brown, 6 Vet.App. 183 (1994).  Moreover, the Veteran does not appear to have the expertise necessary to render the medical nexus opinion required.  Medical expertise is required on this medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for sleep apnea is not warranted.  The appeal is denied. 


REMAND

Unfortunately, remand is required on the issue of service connection for pulmonary disorder.  The Veteran had claimed service connection for chronic obstructive pulmonary disease (COPD) since before service connection was granted for pleural disease in March 2013.  Medical opinions have been rendered on the matter of whether the Veteran's COPD is related to service, but now that service connection has been granted for pleural disease, in order to assist him with his claim, a medical opinion is needed on the matter of whether the Veteran's COPD was caused or aggravated by his service-connected pleural disease.  Service connection may be granted to the extent that a disability is chronically made worse/aggravated by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination with regard to his claim for service connection for pulmonary disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current COPD is proximately due to or caused by the service-connected pleural disease?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current COPD has been aggravated by the service-connected pleural disease?

The examiner should furnish reasons for the opinions. 

2.  Thereafter, the RO should review the expanded record and undertake a merits analysis of the claim.  If it remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


